As in People v. Thompson, 91 Colo. 566, 17 P.2d 538, and People v. Thierry, 91 Colo. 581, 17 P.2d 543, so here I would discharge the respondent. In the Thompson inquiry I discussed the law and reviewed many authorities. What I said there is generally in point here, as are observations in the Thierry case. Here, as in those cases, the respondent is charged with contempt. The charge grew out of the disbarment proceedings mentioned in the other cases. And, as in those instances, the charge against the attorney was not proved.
It is claimed that respondent's testimony in the disbarment proceeding is at variance with testimony she gave before a grand jury, involving, to a considerable degree, the same facts. The testimony given before the grand jury was in March, 1929; charges were filed against the attorney in January, 1930, and in February, 1931, respondent testified in the disbarment proceeding. On the assumption of the referee in the contempt proceeding that the testimony before the grand jury was given for the purpose, and to be used, in connection with the disbarment proceedings referred to, he finds that respondent is guilty of criminal contempt and recommends that she be fined in the sum of $500. There was no testimony to the effect that the grand jury inquisition was for the purpose mentioned, and that it could not be so directed is commonly known. On the charge of contempt the finding is that respondent's stories, one before the grand jury in March, 1929, and the other before this court in February, 1931, do not harmonize, but the referee does not submit a finding on the point, nor did any witness venture testimony from which we may determine which story is true. May we thus deduce contempt? The referee says we may punish contempts committed in our *Page 592 
presence, but of what contempt was respondent guilty in our presence? The referee does not find that anything respondent said at the hearing conducted by this court was false, and analysis of her testimony does not reveal perjury. Only as the result of an independent investigation, conducted long after respondent had testified in the disbarment proceeding, are we advised of the claimed discrepancies between her testimony then and that given before a grand jury some two years before. I submit that however such variance may be regarded, for perjury, or whatever, by all the books it does not constitute contempt.
As to this particular respondent, it appears from the undisputed evidence given by J. N. Hall and Leo V. Tepley, physicians, qualifying and testifying as experts before the referee in the contempt proceeding, that at all times important to this investigation she was, and now is, mentally irresponsible. To adjudge this distraught woman to be in contempt, and mulct her in a fine, or, if she cannot pay, to imprisonment, would illy become any court; on the contrary, to discharge her would mark the court's appreciation of the limitations which ought to attend exercise of judicial power, and conform to the spirit of free institutions. *Page 593